Title: To Benjamin Franklin from Anthony Todd, 18 June 1763
From: Todd, Anthony
To: Franklin, Benjamin


Copy
Sir
General Post Office June the 18th. 1763
I had the pleasure to receive your Letter of the 14th. of April, on Wednesday the 8th. Instant, and the same day laid it before His Majesty’s PostMaster General, who were extremely well satisfied and promise Themselves great Information from your Correspondence.
They are very glad to find that before you had received my Letters to you of the 12th. of March, your own sentiments were the same with Theirs upon almost every point, which makes it unnecessary to add more for the present.
The Harriot Packet has been detained a Week that the Merchants might have Time to answer the Letters which were brought by her, but it is to be hoped this will seldom happen, and that when the Boats are once properly established, a regular Course of sailing may be depended on the second Saturday of every Month from both sides. I am Sir Yours &c.
Anth: Todd Secry
To Benj: Franklin Esqr.
